NO. 12-22-00122-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

PAULO ULYSSE ESCOBEDO,                                    §    APPEAL FROM THE 349TH
APPELLANT

V.                                                        §    JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §    HOUSTON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Paulo Ulysse Escobedo, filed a motion to dismiss this appeal. The motion is
signed by Appellant and his counsel.                  No decision has been delivered in this appeal.
Accordingly, Appellant’s motion to dismiss is granted, and the appeal is dismissed. See TEX. R.
APP. P. 42.2(a).
Opinion delivered August 24, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          AUGUST 24, 2022


                                        NO. 12-22-00122-CR


                                 PAULO ULYSSE ESCOBEDO,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                               Appeal from the 349th District Court
                        of Houston County, Texas (Tr.Ct.No. 18CR-070)

                       THIS CAUSE came on to be heard on the motion of the Appellant to
dismiss the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED
and DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed,
and that the decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.